Mr. Presiding Justice Gary delivered the opinion of the Court. The brief of the appellant cites Lambert v. Borden, 10 Ill. App. 648, as authority that a verdict for one defendant is not good where there are two, but omits to notice that it is the recorded verdict—not the loose paper which the jury returned into court—that is the real verdict. Here the recorded verdict is in favor of the defendants in 4he plural—a feature not shown by the abstract. The principle that we will not go to the record formatter not shown by the abstract does not apply to omissions which favor the party making the abstract. It is unnecessary to consider the supposed merits of this case. The appellant did not attempt to show any case against French, but affirmatively proved that he had none. If there be any error in the case it is no cause for reversing a judgment which, if it had been the other way, could not have stood. Davis v. Johnson, 41 Ill. App. 22; Theodorson v. Ahlgren, 37 Ill. App. 140. The judgment is affirmed.